Case 1:20-cv-00525-DDD-JPM Document 12 Filed 07/07/20 Page 1of1PageID#: 43

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
AHMOND MASON, CIVIL DOCKET NO. 1:20-CV-525-P
Plaintiff
VERSUS JUDGE DRELL

RAPIDES PARISH DETENTION MAGISTRATE JUDGE PEREZ-MONTES
CENTER I, #7 AL,
Defendants

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (ECF No. 8) and after a de novo review of the record
including the Objection filed by Petitioner (ECF No. 10), and having determined that
the findings and recommendation are correct under the applicable law;

IT IS ORDERED that the Complaint (ECF No. 1) is hereby DENIED and
DISMISSED WITH PREJUDCE under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

ate
THUS DONE AND SIGNED at Alexandria, Louisiana, this _/_ day of July,

ESS as

~ DEE D. DRELL
UNITED STATES DISTRICT JUDGE

2020.

 
